*857Under the circumstances of this case, Criminal Term did not err in denying defendant’s motion to withdraw his guilty pleas without conducting an evidentiary hearing (see, People v Frederick, 45 NY2d 520, 524-525; People v Tinsley, 35 NY2d 926, 927). Defendant’s claim that he was “high” at the time that the pleas were entered is belied by the record of the plea allocutions and, thus, cannot support the relief requested (cf. People v Bangert, 107 AD2d 752). Mangano, J. P., Gibbons, Niehoff and Lawrence, JJ., concur.